           Case 17-30297-SLM           Doc 60       Filed 01/19/19 Entered 01/19/19 10:28:05               Desc Main
                                                    Document Page 1 of 4

  MELINDA D. MIDDLEBROOKS
  MIDDLEBROOKS SHAPIRO, P.C.
  841 MOUNTAIN AVE
  FIRST FLOOR
  SPRINGFIELD, NJ 07081
                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF NEW JERSEY

                    TRUSTEE'S REPORT OF RECEIPTS AND DISBURSEMENTS AS OF 12/31/2018
                                                    Chapter 13 Case # 17-30297
    Re:       RAYMOND A. GONZALEZ                                               Atty: MELINDA D. MIDDLEBROOKS
              324 CLEVELAND AVENUE                                                    MIDDLEBROOKS SHAPIRO, P.C.
              HASBROUCK HEIGHTS, NJ 07604                                             841 MOUNTAIN AVE
                                                                                      FIRST FLOOR
                                                                                      SPRINGFIELD, NJ 07081



NOTE: THIS IS A BASE PLAN IN THE AMOUNT OF $12,000.00

                                             RECEIPTS AS OF 12/31/2018                               (Please Read Across)

 Date               Amount            Source Document No.          Date              Amount           Source Document No.
 11/02/2017          $100.00          24505635295                  11/30/2017         $200.00        24479725206
 01/03/2018          $200.00          24479726905                  02/01/2018         $200.00        24479732226
 03/02/2018          $200.00          24479731258                  04/02/2018         $200.00        24479735512
 05/07/2018          $200.00          24479738087                  06/04/2018         $200.00        24921379258
 07/06/2018          $200.00          24940163384                  08/21/2018         $200.00        24940169818
 09/06/2018          $200.00          24479746705                  10/10/2018         $200.00        25505075305
 11/06/2018          $200.00          25323204150                  12/11/2018         $200.00        23684776222
 12/11/2018          $200.00          23684776233

Total Receipts: $2,900.00 - Amount Refunded to Debtor: $0.00 = Receipts Applied to Plan: $2,900.00

                          LIST OF PAYMENTS TO CLAIMS AS OF 12/31/2018                                (Please Read Across)

 Claimant Name           Date          Amount         Check #                              Date         Amount              Check #
 CAPITAL ONE BANK
                       11/19/2018          $8.49        813,728
 CONNECTONE BANK
                       10/22/2018        $127.00        811,524                         11/19/2018       $131.85            813,493
                       12/17/2018        $131.80        815,365
 ENGLEWOOD HOSPITAL
                  10/22/2018               $5.23        811,932                         11/19/2018          $5.43           813,873
                  12/17/2018               $5.43        815,757
 HACKENSACK UNIVERSITY MEDICAL CENTER
                 11/19/2018       $7.02                 813,345
 NJCLASS
                       10/22/2018          $7.75        812,233                         10/22/2018         $12.53           812,233
                       11/19/2018          $8.04        814,159                         11/19/2018         $13.01           814,159
                       12/17/2018          $8.04        816,050                         12/17/2018         $13.01           816,050
 PRA RECEIVABLES MANAGEMENT LLC
                   11/19/2018              $5.61       8,000,769




                                                            Page 1 of 4
           Case 17-30297-SLM        Doc 60     Filed 01/19/19 Entered 01/19/19 10:28:05               Desc Main
                                               Document Page 2 of 4
Chapter 13 Case # 17-30297
 Claimant Name          Date        Amount       Check #                             Date        Amount              Check #
  ST CLARES HOSPIAL
                      10/22/2018      $10.39       811,409                        11/19/2018          $10.78         813,368
                      12/17/2018      $10.78       815,238
  STATE OF NJ
                      12/17/2018       $7.46       816,467
  WELLS FARGO BANK NA
                   11/19/2018          $8.45       814,790

                                      CLAIMS AND DISTRIBUTIONS
                                                                    Allowed      Percent to                      Unpaid
 Claim #            Claimant Name                  Class             Claim        be Paid      Paid              Balance *
   TTE     TRUSTEE COMPENSATION               ADMIN                                               153.90       TBD
  ATTY     ATTORNEY (S) FEES                  ADMIN                   1,810.00    100.00%       1,810.00                 0.00
 COURT     CLERK OF COURT                     ADMIN                       0.00    100.00%           0.00                 0.00
   0001    CLINTON PLACE CONDOMINIUM ASSOCIATION
                                              UNSECURED                   0.00       *              0.00
   0004    THE TRAVELERS INDEMNITY COMPANY UNSECURED                      0.00       *              0.00
   0007    14 EUCLID CONDO ASSOCIATION        UNSECURED                   0.00       *              0.00
   0008    41ST AVE CONDO                     UNSECURED                   0.00       *              0.00
   0009    71-75 GRAND STREET CONDO           UNSECURED                   0.00       *              0.00
   0010    ALLIED MEDICAL ASSOCIATES          UNSECURED                   0.00       *              0.00
   0011    ATLANTIC MEDICAL GROUP             UNSECURED                   0.00       *              0.00
   0012    ATLANTIC MEDICAL GROUP             UNSECURED                   0.00       *              0.00
   0013    CAPITAL ONE BANK                   UNSECURED                   0.00       *              0.00
   0014    CHASE                              UNSECURED                   0.00       *              0.00
   0015    CHILTON MEDICAL CENTER             UNSECURED                   0.00       *              0.00
   0016    CHILTON MEDICAL CENTER             UNSECURED                   0.00       *              0.00
   0017    GREENBRIAR CONDO                   UNSECURED                   0.00       *              0.00
   0018    HACKENSACK UNIVERSITY MEDICAL CENTER
                                              UNSECURED               1,631.03       *             17.77
   0019    HESAA-NJCLASS                      UNSECURED                   0.00       *              0.00
   0020    KESSLER INSTITUTE FOR REHABILITATION
                                              UNSECURED                   0.00       *              0.00
   0021    KESSLER PROFESSIONAL SERVICES      UNSECURED                   0.00       *              0.00
   0022    ASHLEY FUNDING SERVICES, LLC       UNSECURED                  42.54       *              0.00
   0023    MOUNTAIN LAKES PATHOLOGY, LLC      UNSECURED                   0.00       *              0.00
   0024    NEW YORK LIFE INSURANCE            UNSECURED                   0.00       *              0.00
   0025    NORTHERN VALLEY ANESTHESIOLOGY UNSECURED                       0.00       *              0.00
   0026    NORTHWEST RADIOLOGY ASSOC.         UNSECURED                   0.00       *              0.00
   0027    PARK LANE CONDO                    UNSECURED                   0.00       *              0.00
   0028    QUEST DIAGNOSTICS                  UNSECURED                   0.00       *              0.00
   0029    ST CLARES HOSPIAL                  UNSECURED               4,912.69       *             53.50
   0030    SUMMIT MEDICAL GROUP               UNSECURED                   0.00       *              0.00
   0031    WELLS FARGO BANK NA                UNSECURED               1,963.30       *             21.38
   0032    1107 WASHINGTON                    UNSECURED                   0.00       *              0.00
   0033    131 MADISON                        UNSECURED                   0.00       *              0.00
   0034    194 KENSINGTON                     UNSECURED                   0.00       *              0.00
   0035    210 3RD ST                         UNSECURED                   0.00       *              0.00
   0036    333 MONROE                         UNSECURED                   0.00       *              0.00
   0037    352 7TH STREET                     UNSECURED                   0.00       *              0.00
   0038    50 PARMLEY CONDO                   UNSECURED                   0.00       *              0.00
   0039    726 ADAMS                          UNSECURED                   0.00       *              0.00
   0040    819 WASHINGTON ST                  UNSECURED                   0.00       *              0.00
   0041    830 BLOOMFIELD                     UNSECURED                   0.00       *              0.00
   0042    924-926 JEFFERSON                  UNSECURED                   0.00       *              0.00
   0043    934 HUDSON CONDO                   UNSECURED                   0.00       *              0.00
   0044    ADAMS HOUSE                        UNSECURED                   0.00       *              0.00
   0045    CELIA GARDENS                      UNSECURED                   0.00       *              0.00
   0046    CHARLES COURT                      UNSECURED                   0.00       *              0.00


                                                      Page 2 of 4
           Case 17-30297-SLM              Doc 60       Filed 01/19/19 Entered 01/19/19 10:28:05                        Desc Main
                                                       Document Page 3 of 4
Chapter 13 Case # 17-30297
                                                                                Allowed       Percent to                        Unpaid
 Claim #               Claimant Name                           Class             Claim         be Paid          Paid            Balance *
   0047    CLINTON PLACE                      UNSECURED                                0.00        *                  0.00
   0048    COLUMBIA PARK                      UNSECURED                                0.00        *                  0.00
   0049    CROSSINGS                          UNSECURED                                0.00        *                  0.00
   0050    CROWN CONDO ASSOC                  UNSECURED                                0.00        *                  0.00
   0051    HAMILTON PARK                      UNSECURED                                0.00        *                  0.00
   0052    JEFFERSON MILLENNIUM               UNSECURED                                0.00        *                  0.00
   0053    JULIETTE                           UNSECURED                                0.00        *                  0.00
   0054    PARK CENTRAL                       UNSECURED                                0.00        *                  0.00
   0055    SUMMIT                             UNSECURED                                0.00        *                  0.00
   0056    TERRACES                           UNSECURED                                0.00        *                  0.00
   0057    TRIBECA                            UNSECURED                                0.00        *                  0.00
   0058    TRINOVA WILLOW                     UNSECURED                                0.00        *                  0.00
   0059    UNION CLUB                         UNSECURED                                0.00        *                  0.00
   0060    UNION GRANDE                       UNSECURED                                0.00        *                  0.00
   0061    WASHINGTON HOUSE                   UNSECURED                                0.00        *                  0.00
   0062    WATERFRONT                         UNSECURED                                0.00        *                  0.00
   0063    WESTCOURT                          UNSECURED                                0.00        *                  0.00
   0064    WILLOW CREST                       UNSECURED                                0.00        *                  0.00
   0065    STATE OF NJ                        UNSECURED                            1,147.28        *                 12.50
   0066    NJCLASS                            UNSECURED                            3,664.40        *                 39.92
   0067    NJCLASS                            UNSECURED                            5,929.03        *                 64.58
   0068    CAPITAL ONE BANK                   UNSECURED                            1,973.23        *                 21.50
   0069    PRA RECEIVABLES MANAGEMENT LLC UNSECURED                                  377.58        *                  0.00
   0070    PRA RECEIVABLES MANAGEMENT LLC UNSECURED                                1,304.71        *                 14.21
   0071    PRA RECEIVABLES MANAGEMENT LLC UNSECURED                                  454.31        *                  0.00
   0072    RON BEN MEIR DO                    UNSECURED                                0.00        *                  0.00
   0073    PLEASANTSALE AMBULATORY CARE       UNSECURED                                0.00        *                  0.00
   0074    NORTHERN VALLEY ANESTHESIOLOGY UNSECURED                                    0.00        *                  0.00
   0075    NICOLE BORTNIKER DPT               UNSECURED                                0.00        *                  0.00
   0076    MNET FINANCIAL                     UNSECURED                                0.00        *                  0.00
   0077    MATTHEW CHALFIN MD                 UNSECURED                                0.00        *                  0.00
   0078    HEALTH EAST ASC                    UNSECURED                                0.00        *                  0.00
   0079    FBCS                               UNSECURED                                0.00        *                  0.00
   0080    ENGLEWOOD HOSPITAL & MEDICAL CENTERUNSECURED                                0.00        *                  0.00
   0081    EAST COAST SPRINE JOINT AND SPORT MED
                                              UNSECURED                                0.00        *                  0.00
   0082    EAST COAST SPRINE JOINT AND SPORT MED
                                              UNSECURED                                0.00        *                  0.00
   0083    EAST COAST SPRINE JOINT AND SPORT MED
                                              UNSECURED                                0.00        *                  0.00
   0084    CONNECTONE BANK                    UNSECURED                           60,075.33        *                654.30
   0085    CHILTON MEDICAL CENTER             UNSECURED                                0.00        *                  0.00
   0086    CERTIFIED CREDIT & COLLECTION BUREAU
                                              UNSECURED                                0.00        *                  0.00
   0087    ATLANTIC MEDICAL GROUP             UNSECURED                                0.00        *                  0.00
   0088    ALEXANDER VISCO MD                 UNSECURED                                0.00        *                  0.00
   0089    ADVANCE MEDICAL SUPPLY             UNSECURED                                0.00        *                  0.00
   0090    ENGLEWOOD HOSPITAL                 UNSECURED                            2,472.86        *                 26.92

                                                                                                                        Total Paid: $2,890.48
                                                                                                                                 See Summary

                                                               SUMMARY
 Summary of all receipts and disbursements from the date the case was filed , to and including: January 18, 2019.

 Receipts: $2,900.00             -   Paid to Claims: $926.58           -   Admin Costs Paid: $1,963.90     =   Funds on Hand: $9.52




                                                                  Page 3 of 4
          Case 17-30297-SLM   Doc 60   Filed 01/19/19 Entered 01/19/19 10:28:05    Desc Main
                                       Document Page 4 of 4
Chapter 13 Case # 17-30297

**NOTE: THIS REPORT IS NOT TO BE USED AS A PAYOFF FIGURE. ADDITIONAL ALLOWED CLAIMS AND OTHER
        VARIABLES MAY AFFECT THE AMOUNT TO COMPLETE THE PLAN.




                                              Page 4 of 4
